IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-60221
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MELVIN MATHIS,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                       USDC No. 3:97-CR-83-2-S
                         --------------------
                          September 13, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Melvin Mathis pleaded guilty to aiding and abetting

possession with intent to distribute crack cocaine.      Mathis

asserts that the Government breached the plea agreement by not

moving for a downward departure based on his cooperation.

Section 5K1.1 gives the Government the discretion to move for a

downward departure if the defendant provides substantial

assistance, but it does not require the Government to make such a

motion.   United States v. Price, 95 F.3d 364, 368 (5th Cir.

1996).    Mathis has not shown that the refusal to make the § 5K1.1

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60221
                                -2-

motion was motivated by an unconstitutional factor or that the

Government was obligated under the plea agreement to move for a

downward departure in exchange for the defendant’s substantial

assistance.   Id.; see United States v. Solis, 169 F.3d 224, 226-

27 (5th Cir. 1999).

     Mathis argues that the district court relied at sentencing

on erroneous information that he, Mathis, had threatened to kill

a potential witness and that his counsel was ineffective for

failing to challenge this information.    As the district court

specifically stated that it was not considering the allegation in

passing sentence, Mathis can show no error with respect to these

claims.

     Mathis cannot show that counsel was ineffective for failing

to make the Government prove that he was in possession of crack

cocaine because Mathis admitted possession of crack cocaine.      See

Strickland v. Washington, 466 U.S. 668, 687 (1984).

     Mathis’s claim that the Northern District of Mississippi is

not part of the United States is frivolous.    His claim that the

district court should have considered some unnamed alternative in

sentencing him is not supported by any facts or by any pertinent

legal authority.   This issue is deemed waived.   Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     Mathis’s motion to dispense with the requirement to file

record excerpts is GRANTED.   All outstanding motions are DENIED.

     AFFIRMED.